DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Argument
Applicant’s amendment/arguments filed on 24 February 2022 have been considered. Claims 1-13 are presented for examination.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:
Claims 1-13 are allowable over the prior art of record.

The reasons for allowance of claim 1 are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “… the current published clustering having a plurality of clusters, … , wherein the data records in each cluster refer to the same entity, and wherein the plurality of clusters in the current published clustering define published clusters, and wherein the current published clustering is a current version of entity resolution, the current published clustering being a first dataset;
	receiving a proposed clustering that is different from the current published clustering, the proposed clustering also having a plurality of clusters, … , wherein the 
	(i) the second dataset includes one or more data records that are not present in the first dataset, or
	(ii) the second dataset does not include one or more data records that are present in the first dataset, or
	(iii) the second dataset includes one or more data records that are modified
relative to the first dataset, wherein the modifications are data changes to fields of the data records;
	matching clusters within the proposed clustering to clusters within the current
published clustering;
	identifying differences between the current published clustering and the proposed clustering on both cluster and record levels using the matched clusters, thereby identifying differences between the first and second datasets of the respective current published clustering and the proposed clustering, the identified differences including one or more of the following differences:
	(i) the second dataset includes one or more data records that are not present in the first dataset, or
	(ii) the second dataset does not include one or more data records that are present in the first dataset, or
	(iii) the second dataset includes one or more data records that are modified

	approving or rejecting the proposed clustering based upon a review of the identified differences; and
	upon approval of the proposed clustering, creating a new published clustering using the proposed clustering, and upon rejection of the proposed clustering, receiving a new proposed clustering for subsequent review”.

Dependent claims 2-13 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
09 March 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 10, 2022